DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Acknowledgment and Response to Remarks
This Action is in response to the request for continued examination and amendment filed on June 29, 2022. Claims 1-16 and 19-22 are pending, from which claims 9-16 and 19-20 are withdrawn by Applicant’s election. Claims 17-18 have been cancelled by Applicant and claims 21-22 are newly added. Claims 1-8 and 21-22 have been fully examined.
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered but are not persuasive. The amendments replace occurrences of “computing node” with “blockchain node” throughout the claims, and add new claims 21 and 22 which are equivalent in scope of claims 1 and 2, respectively. 
In an Interview on June 21, 2022 the examiner noted that for multiple nodes to be implemented on the same device, some kind of logical or virtual environment has to be created. For example, “virtual machines” are virtual environments that allow implementation of multiple execution environments on the same computer. Applicant argues that the blockchain nodes implemented in the same device are different from virtual machines. The examiner respectfully disagrees. See the claim interpretation section below.  
In addition, Applicant argues that the prior art fails to teach “a first plurality of execution environment different from one another in a same computing system of a transferor terminal, the first plurality of blockchain nodes configured to communicate with one another through a first internal communication channel of the same computing system of the transferor terminal." The examiner respectfully disagrees and notes that the arguments were considered but are moot in light of new grounds of rejection.

Claim Interpretation
With respect to claims 1 and 21, where the claims recite “…the first plurality of blockchain nodes being implemented in a first plurality of execution environments different from one another in a same computing system of a transferor terminal,” the examiner notes that implementing a plurality of nodes in a same computing system requires that each node being implemented as a virtual node within a virtual (or logical) environment. Therefore, the claim recitation is interpreted such that each node from the plurality of the nodes is a virtual machine, and the plurality of virtual machines communicate with each other through an internal communication channel of the computing system. As a support for this claim interpretation, Applicant is referred to paragraph [0029] of Kim et al. (US 2019/0349185) teaching: 
…a blockchain node, as used herein, means a computing node that constitutes a blockchain network and maintains and manages a blockchain based on a blockchain algorithm/protocol. The computing node may be implemented as a physical computing device or a logical computing device such as a virtual machine. When the computing node is implemented as a virtual machine, a plurality of blockchain nodes may be included in one physical computing device.  

Claim Objection
Claim 1 and 21, are objected to because of the following informalities: The claims recite “blcockchain network” which seems to include a typo.  Appropriate correction is required.
The previously withdrawn claim 19, has been removed from the claims list. The claim must either be added to the list and labelled as (Withdrawn) or included as (cancelled). Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia et al. (US Patent No. 10,049,349), in view of Higgins (US Patent Publication No. 2021/0012331), Kempf et al. (US Patent Publication No. 2021/0050989), further in view of Park et al. (US Patent Publication No. 2016/0253651)
With respect to claims 1 and 21, Grassadonia et al. teach:
constructing….an offline resource transfer transaction in response to an offline resource transfer operation initiated by a user on the transferor terminal, the offline resource transfer transaction including identification information of a transferor account, identification information of a receiver account, and a resource transfer quantity… (FIGs. 1, 3-6, offline payment transaction between a customer device and a POS terminal, a Payment proxy includes account identifiers and payment amount, Col. 23 ll. 13-42, Col. 24 ll. 10-51, Col. 29 ll. 4-30, claim 1)
Sending… the offline resource transfer transaction to a receiver terminal through a short-range wireless communication between the … transferor terminal and … the receiver terminal, for the offline resource transfer transaction…(FIGs. 3-6, customer device and merchant device establish a communication channel using Bluetooth, Bluetooth Low Energy (BLE), Wi-Fi, Radio Frequency Identification (RFID), Quick-Response (QR) codes, Near-Frequency Communication (NFC) Col. 23 ll. 13-42, Col. 24 ll. 44-51, Col. 26 l. 46-Col. 27 l. 2, Col. 29 ll. 4-30, claim 1)
after [a condition] executing the offline resource transfer transaction to transfer a resource corresponding to the resource transfer quantity from the transferor account to the receiver account. (FIGs. 3-6, payment transfer based on risk score (i.e., condition) Col. 23 l. 43-Col. 24 l. 9, Col. 29 ll. 31-57, claim 3)
In addition, with respect to claim 21, Grassadonia et al. teach:
a non-transitory storage medium having executable instructions stored thereon, the executable instructions, when executed by one or more processors, enabling the one or more processors to implement acts…(FIG. 8, Col. 32 l. 40-Col. 33 l. 43)
Grassadonia et al. do not explicitly teach:
deploying a first plurality of blockchain nodes of an offline blockchain network, the first plurality of blockchain nodes being implemented in a first plurality of execution environments different from one another in a same computing system of a transferor terminal, 
the first plurality of blockchain nodes configured to communicate with one another through a first internal communication channel of the same computing system of the transferor terminal, 
the first plurality of execution environments having different data security levels, the first plurality of blockchain nodes sharing a first security key that is stored in a first blockchain node in a first execution environment having a highest data security level among the first plurality of execution environments;
constructing, by a blockchain node of the first plurality of blockchain nodes… 
…the constructing including securing the offline resource transfer transaction using the first security key received from the first blockchain node through the first internal communication channel;
sending, by a second blockchain node of the first plurality of blockchain nodes different from the first blockchain node…
… transaction to be broadcast to multiple blockchain nodes of the offline blockchain network that reside in the receiver terminal through a second internal communication channel of the receiver terminal;  
after consensus on the offline resource transfer transaction has been successfully completed by the offline blockchain network based on a consensus mechanism of the offline blockchain network, executing… 
However, Higgins teaches:
offline blockchain network, (FIG. 1, blockchain network 106, [0016]-[0018])
a transferor terminal and a receiver terminal … include multiple execution environments, (trusted execution environment, Blockchain wallets, [0018]-[0019], [0021], [0026]-[0029], [0040]-[0041], [0048], [0050]-[0051])
constructing, by a blockchain node of the first plurality of blockchain nodes…(Blockchain network 106, [0016]-[0025])
… transaction to be broadcast to multiple blockchain nodes of the offline blockchain network that reside in the receiver terminal through a second internal communication channel of the receiver terminal;  (Blockchain network 106, [0016]-[0025])
after consensus on the offline resource transfer transaction has been successfully completed by the offline blockchain network based on a consensus mechanism of the offline blockchain network, executing… (transaction is confirmed through proof of work (i.e. consensus) and/or any other suitable verification techniques  [0016], [0025])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the off-line mode electronic payment system, as taught by Grassadonia et al., with the offline blockchain transactions as taught by Higgins, in order to process and execute payments in an offline blockchain environment. (Higgins: Abstract, [0002]
Grassadonia et al. and Higgins do not explicitly teach:
deploying a first plurality of blockchain nodes of an offline blockchain network, the first plurality of blockchain nodes being implemented in a first plurality of execution environments different from one another in a same computing system of a transferor terminal, 
the first plurality of blockchain nodes configured to communicate with one another through a first internal communication channel of the same computing system of the transferor terminal…
However, Kempf et al. teach:
deploying a first plurality of blockchain nodes of an offline blockchain network, the first plurality of blockchain nodes being implemented in a first plurality of execution environments different from one another in a same computing system of a … terminal, (FIG. 3, [0033], [0037], [0045])
the first plurality of blockchain nodes configured to communicate with one another through a first internal communication channel of the same computing system of the … terminal…(FIG. 3, [0033], [0037], [0045]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the off-line mode electronic payment system, as taught by Grassadonia et al. and Higgins, with the implementation of blockchain elements on a single runtime environment, as taught by Kempf, in order to process and execute payments in an offline blockchain environment deployed on the same device. (Kempf et al.: Abstract, [0004], [0006])
Grassadonia et al., Higgins and Kempf et al. do not explicitly teach:
…the first plurality of execution environments having different data security levels, the first plurality of blockchain nodes sharing a first security key that is stored in a first blockchain node in a first execution environment having a highest data security level among the first plurality of execution environments;
…the constructing including securing the …transaction using the first security key received from the first blockchain node through the first internal communication channel;
However, Park et al. teach:
…the first plurality of execution environments having different data security levels, the first plurality of blockchain nodes sharing a first security key that is stored in a first blockchain node in a first execution environment having a highest data security level among the first plurality of execution environments; ([0119], [0151], [0153], [0942]-[0946]) 
…the constructing including securing the …transaction using the first security key received from the first blockchain node through the first internal communication channel; ([0119], [0151], [0153], [0942]-[0946])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the offline blockchain payment system, as taught by Grassadonia et al., Higgins, and Kempf et al.,  with the device having execution environments that include different security levels and encryption key stored in a high security level, as taught by Park et al., in order to provide a secure transaction environment. (Park et al.: Abstract)
With respect to claim 3, Grassadonia et al., Higgins, Kempf et al., and Park et al. teach the limitations of claim 1.
Moreover, Higgins teaches:
wherein the first plurality of execution environments included in the transferor terminal include one or more of a rich execution environment, a trusted execution environment, or an execution element based on secure element. ([0017]-[0018], [0021], [0026]-[0029], [0040]-[0041],  [0050]-[0051])
With respect to claim 4, Grassadonia et al., Higgins, Kempf et al., and Park et al. teach the limitations of claim 1.
Moreover, Grassadonia et al. teach:
wherein the short-range wireless communication includes one or more of an NFC communication, a Bluetooth communication, a WiFi communication, or a code scanning communication. (Col. 4 ll. 1-15)
In addition, Higgins teaches:
wherein the short-range wireless communication includes one or more of an NFC communication, a Bluetooth communication, a WiFi communication, or a code scanning communication. ([0037], [0044])
With respect to claim 5, Grassadonia et al., Higgins, Kempf et al., and Park et al., teach the limitations of claim 1.
Moreover, Kempf et al. teach:
the consensus mechanism includes a RAFT consensus mechanism. ([0041], [0053])
With respect to claim 6, Grassadonia et al., Higgins, Kempf et al., and Park et al. teach the limitations of claim 1.
Moreover, Grassadonia et al. teach:
the transferor account and the receiver account each is one of an account opened on an online … network or an offline account on the offline … network and corresponding to an account on an online … network. (Col. 2 l. 41-Col. 3 l. 67, Col. 5 l. 9-Col. 6 l. 30)
In addition, Higgins teaches:
online blockchain network ([0031])
With respect to claim 8, Grassadonia et al., Higgins, Kempf et al., and Park et al. teach the limitations of claim 1.
Moreover, Grassadonia et al. teach:
wherein the resource includes an electronic currency, and the resource transfer includes electronic currency transfer. (Col. 2 l. 14-Col. 5 l. 39)
In addition, Higgins teaches:
wherein the resource includes an electronic currency, and the resource transfer includes currency transfer. ([0016]-[0018], [0022]-[0023])

Claims  2, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia et al.,  in view of Higgins, Kempf et al. and Park et al., further in view of Bhat et al. (US Patent Publication No. 2019/0130386).
With respect to claims 2 and 22, Grassadonia et al., Higgins, Kempf et al., and Park et al. teach the limitations of claims 1 and 21.
Moreover, Higgins teaches:
offline blockchain network, (FIG. 1, blockchain network 106, [0016]-[0018])
Grassadonia et al., Higgins, Kempf et al., and Park et al. do not explicitly teach:
wherein blockchain nodes included in the offline … network each maintain initial resource quantities held by the receiver account and the transferor account of the offline resource transfer; 
the executing the offline resource transfer transaction to transfer the resource corresponding to the resource transfer quantity from the transferor account to the receiver account includes:
executing the offline resource transfer transaction to subtract the resource transfer quantity from a maintained initial resource quantity of the transferor account and add the resource transfer quantity to a maintained initial resource quantity of the receiver account.
However, Bhat et al. teach:
wherein blockchain nodes included in the offline … network each maintain initial resource quantities held by the receiver account and the transferor account of the offline resource transfer; ([0072]-[0079], [0108]-[0113]) 
the executing the offline resource transfer transaction to transfer the resource corresponding to the resource transfer quantity from the transferor account to the receiver account includes:
executing the offline resource transfer transaction to subtract the resource transfer quantity from a maintained initial resource quantity of the transferor account and add the resource transfer quantity to a maintained initial resource quantity of the receiver account. ([0073]-[0075], [0090], [0105], [0112]-[0114]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the off-line mode electronic payment system, as taught by Grassadonia et al., Higgins, Kempf et al., and Park et al., with the offline account balance and updating the offline balance, as taught by Bhat et al., in order to record transaction data in the offline mode until online communication is available. (Bhat et al.: Abstract, [0004])
With respect to claim 7, Grassadonia et al., Higgins, Kempf et al., and Park et al., teach the limitations of claim 6.
Moreover, Higgins teaches:
online blockchain network, ([0031])
(FIG. 1, blockchain network 106, [0016]-[0018])
Grassadonia et al., Higgins, Kempf et al., and Park et al. do not explicitly teach:
in response to the transferor terminal being in an online state, performing data synchronization with node devices in an online …network, and updating resource quantities held by the accounts corresponding to the receiver account and the transferor account and maintained by the nodes in the online …network based on the resource quantities held by the receiver account and the transferor account of the offline resource transfer and maintained by the blockchain nodes in the offline … network.
However, Bhat et al. teach:
in response to the transferor terminal being in an online state, performing data synchronization with node devices in an online …network, and updating resource quantities held by the accounts corresponding to the receiver account and the transferor account and maintained by nodes in the online …network based on the resource quantities held by the receiver account and the transferor account of the offline resource transfer and maintained by blockchain nodes in the offline … network. ([0065]-[0066], [0085]-[0086], [0090])  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the off-line mode electronic payment system, as taught by Grassadonia et al., Higgins, Kempf et al., and Park et al., with the online account updating, as taught by Bhat et al., in order to update transaction data in online mode. (Bhat et al.: Abstract, [0004])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2019/0349185) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685